 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 J & J SPORTS PRODUCTIONS, INC.,                              :
                                                              :
                                    Plaintiff,                : MEMORANDUM DECISION
                                                              : AND ORDER
                -against-                                     :
                                                              :
 CLEOTILDE VASQUEZ a/k/a Cleotilde                            : 19-cv-5238 (BMC)
 Draganides, individually and d/b/a La Parranda, :
 and LA PARRANDA MEXICANA BAR &                               :
 RESTAURANTE CO. INC., an unknown                             :
 business entity d/b/a La Parranda,                           :
                                                              :
                                    Defendants.               :
                                                              :
 ------------------------------------------------------------ X
 COGAN, District Judge.

       Plaintiff seeks damages under the Communications Act of 1934, as amended, 47 U.S.C. §

605 et seq., and the Cable & Television Consumer Protection and Competition Act of 1992, as

amended, 47 U.S.C. § 553 et seq., for closed circuit television signals illegally decoded and

broadcast at defendants' bar and restaurant. It is before me on plaintiff’s motion for a default

judgment under Federal Rule of Civil Procedure 55(b). The motion is granted to the extent set

forth below.

       Plaintiff, as licensee, entered into a closed-circuit television license agreement to

domestically distribute the live telecast referred to as Saul Alvarez v. Liam Smith WBO World

Middle Weight Championship Fight Program. The program included preliminary bouts on the

same card prior to the Alvarez v. Smith championship fight. The license agreement authorized

plaintiff to sub-license the right to show the telecast to commercial establishments.

       The telecast was shown nationwide on Saturday, September 17, 2016. Establishments

that contracted with plaintiff to broadcast the event were provided with electronic decoding
equipment and satellite coordinates necessary to receive and unscramble the signal. Defendants,

however, intercepted or received plaintiff’s signal, allowing their patrons to unlawfully view the

event in violation of 47 U.S.C. §§ 553, 605.

         As an initial matter, “[o]nce default has been entered, the allegations of the Complaint

that establish the defendant’s liability are accepted as true, except for those relating to the

amount of damages.” J & J Sports Prods., Inc. v. Bimber, No. 07-cv-590S, 2008 WL 2074083,

at *1 (W.D.N.Y. May 14, 2008) (citation omitted). However, “where the damages sought are not

for a sum certain, the court must determine the propriety and amount of the default judgment.”

Id. (citing Fed. R. Civ. P. 55(b)(2)).

         There is no question here as to liability. Plaintiff has adequately pleaded signal piracy

under the statutes and is entitled to damages.

         The law presents several options for determining damages. First, the aggrieved party

may recover actual damages that it has suffered plus the violator’s profits. 47 U.S.C. § §

605(e)(3)(C)(i)(I), 553(c)(3)(A). “Profits” are defined as gross revenue less (1) deductible

expenses; and (2) that portion of gross revenue not attributable to the piracy. Id. 1

         In signal theft cases in default, and perhaps in most signal theft cases, actual damages

plus the violator’s profits present a hollow or at least incomplete remedy. A piracy victim is not

able to ascertain the profits of a defaulting defendant, and for the marginal commercial

establishment that is usually the perpetrator of signal theft, there may not be any profits that are


1
  Although Sections 605 and 553 substantially overlap, statutory damages should not be awarded under both
sections; if Section 605 has been violated, its damages provisions, which are higher in some cases, is the only one
that should apply. See Int’l Cablevision, Inc. v. Sykes, 997 F.2d 998, 1009 (2d Cir. 1993). Because the event at
issue here was transmitted via satellite and defendants willfully intercepted the signal, damages under Section 605
are appropriate.



                                                          2
directly attributable to the offense, or at least none that are measurable with the precision that the

statute requires.

        This is where statutory damages are helpful. A plaintiff recovering statutory damages is

entitled to recover an award from $1000 and $10,000 per violation. 47 U.S.C. §

605(e)(3)(C)(i)(II). “When determining statutory damages under section 605, courts generally

choose between two methods of calculations – a per-customer damage calculation or a flat-sum

award.” Joe Hand Promotions, Inc., v. Wall Street Restaurant, No. 14-cv-4267, 2015 WL

2084637, at *4 (E.D.N.Y. May 4, 2015) (citation omitted). The first approach multiplies a dollar

amount, determined by the court, by the number of patrons alleged to have been present during

the unauthorized telecast. See Kingvision Pay-Per-View Ltd. v. Zalazar, 653 F. Supp. 2d 335,

340 (S.D.N.Y. 2009); J & J Sports Prods., Inc. v. Guzman, 553 F. Supp. 2d 195 (E.D.N.Y. 2008)

(multiplying the number of patrons who viewed event by residential price charged for the event

when determining statutory damages). The second approach, the flat-sum award, is the amount a

plaintiff would have charged the defendant to air the programming at its establishment. J & J

Sports Prods., Inc., v. Sugar Café Inc., No. 17-cv-5350, 2018 WL 324266, at *1 (S.D.N.Y. Jan.

5, 2018). Courts generally set the higher amount as statutory damages. See id.

        Since there were 6 patrons present, and the Court doubts the cost of watching this

particular boxing match at home exceeded $300, 2 the Court sets $1800, the licensee fee, as the

base statutory award. This does not end the analysis, however, because plaintiff also asserts that

the Court should exercise its discretion to enhance damages based on defendants’ allegedly



2
  Courts in the Eastern District of New York have adopted $54.95-per-patron as a seemingly market based standard
when determining what a patron would pay to view certain programs at home. See J & J Prods., Inc. v. Fantasy Bar
and Restaurant Corp., No. 17-cv-5355, 2018 WL 5018065, at *4 (S.D.N.Y. Sept. 20, 2018) (compiling cases).



                                                       3
willful conduct. See J & J Sports Prods., Inc. v. Onyx Dreams Inc., No. 12-cv-5355, 2013 WL

6192546, at *6 (E.D.N.Y. Nov. 26, 2013). I find that enhanced damages are appropriate because

plaintiff has demonstrated that its violation was willful and “for purposes of direct or indirect

commercial advantage,” 47 U.S.C. § 605(e)(3)(C)(ii).

       Thus, the Court will award an enhancement of $9000. This amount not only serves as

specific and general deterrence, but also takes into account the increased profits the bar

generated that evening, including the $5 cover charge and the bar’s use of the fight to “draw

potential customers who would then spend more money inside” the establishment. Kingvision

Pay-Per-View, Ltd. v. Japser Grocery, 152 F. Supp. 2d 438, 442 (S.D.N.Y. 2001). The $9000

enhanced award, which is five times the base statutory award, is consistent with other awards in

this Circuit for comparable infractions. See, e.g., Sugar Café Inc., 2018 WL 324266, at *2

(awarding $8000 in enhanced damages where the defendant charged a $35 cover); Kingvision

Pay-Per-View Ltd. v. Cardona, No. 03-cv-3839, 2004 WL 1490224, at *4 (S.D.N.Y. June 30,

2004) (finding that $10,000 in enhanced damages, which was five times the base damages

award, was appropriate because that was the amount necessary to “send the message that cable

piracy is impermissible”); Jasper Grocery, 152 F. Supp. 2d at 442 (applying an enhancement of

$10,000 based on the defendant’s willful conduct).

       Plaintiff also seeks an award of pre-judgment interest at a rate of 9% per annum from

November 14, 2009, to the date of judgment. A majority of courts in this Circuit have held that

pre-judgment interest should not be imposed when statutory damages have been enhanced under

Section 605(e)(3)(C)(ii), as the enhancement serves to punish defendants’ willful conduct rather

than to compensate plaintiff for a loss. See, e.g., Joe Hand Promotions, Inc. v. La Nortena

Restaurants Inc., No. 10-cv-4965, 2011 WL 1594827, at *5 (E.D.N.Y. March 28, 2011); J & J



                                                  4
Sports Prods., Inc. v. Big Daddy’s Theme Palace, Inc., No. 14-cv-2765, 2015 WL 58606, at *5

(E.D.N.Y. Jan. 5, 2015). I agree with these courts and accordingly decline to award pre-

judgment interest.

         Finally, Section 605(e)(3)(B)(iii) states that a court “shall direct the recovery of full

costs, including awarding reasonable attorneys’ fees to an aggrieved party who prevails,” and

plaintiff has requested leave to move for such fees. That request is granted, and plaintiff may

move for attorneys’ fees within 21 days of entry of judgment as set forth below.

                                         CONCLUSION

       Plaintiff’s motion for a default judgment is granted. The Clerk is directed to enter

judgment against defendants, jointly and severally, in the amount of $10,800.

SO ORDERED.
                                                      Digitally signed by Brian
                                                      M. Cogan
                                                                        U.S.D.J.
 Dated: Brooklyn, New York
        December 26, 2019




                                                  5
